Citation Nr: 1431310	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-40 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to December 1970.  He died in December 2009.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the Appellant's claim of entitlement to non-service-connected burial benefits.  The Appellant disagreed with this decision in February 2010.  She perfected a timely appeal in October 2010.


FINDINGS OF FACT

1.  The Veteran's death occurred at a private hospital in December 2009; VA has made all reasonable efforts to attempt to obtain his terminal medical records from the private hospital where he died.

2.  At the time of his death, the Veteran was not in receipt of VA disability compensation or pension, nor has it been suggested that, but for the receipt of military retirement pay, he would have been in receipt of compensation.

3.  At the time of his death, the Veteran had no pending claims for VA disability compensation or pension.

4.  The deceased Veteran was a wartime Veteran, but the body of the deceased Veteran is not being held by a State (or a political division thereof) due to lack of a next of kin.  


CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 C.F.R. §§ 3.1600-3.1610 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate the claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  The Appellant was provided VCAA notice in March 2011 and April 2013.  The claim was re-adjudicated in a May 2013 supplemental statement of the case. 

Also, in March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain the Veteran's service treatment records and service personnel records and his Social Security Administration (SSA) records.  All of these records subsequently were associated with the claims file.  The Board also directed that the RO/AMC attempt to locate the Veteran's original claims file, if it existed, and obtain information from a system of records concerning whether the Veteran was in receipt of VA disability compensation or pension at the time of his death.  Information subsequently associated with the claims file by RO personnel indicates that the Veteran did not have an original claims file and he was not in receipt of VA disability compensation or pension at the time of his death.  The Board finally directed the RO/AMC to attempt to obtain additional information from the Appellant regarding the Veteran's full legal name and terminal medical records from the private medical facility where he died.  VA's efforts to obtain this information from the Appellant are documented in the claims file and in the Veteran's Virtual VA paperless claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Appellant essentially contends that she is entitled to burial benefits based on the Veteran's wartime service.

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2013). Where, as here, the Veteran's death is not service-connected, entitlement is based upon the following conditions:

(1) at the time of death, the Veteran was in receipt of pension or compensation (or, but for the receipt of military retirement pay, would have been in receipt of compensation); or 

(2) the Veteran has an original or reopened claim for either benefit pending at the time of the Veteran's death, and (i) in the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the Veteran's death, or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the Veteran's death to indicate that the deceased would have been entitled to compensation or pension prior to the date of death; or 

(3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State) and the Secretary determines that (i) there is no next of kin or other person claiming the body of the deceased Veteran and that (ii) there are not available sufficient resources in the Veteran's estate to cover burial and funeral expenses; and 

(4) the applicable further provisions of this section and §§ 3.1601 through 3.1610.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2013).

Alternatively, burial benefits may be paid if a person dies from non-service-connected causes while properly hospitalized by VA in a VA facility (as described in 38 U.S.C.A. § 1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. § 1701(4)) for hospital care under the authority of 38 U.S.C.A. § 1703.  See 38 C.F.R. § 3.1600(c) (2013).  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  See 38 C.F.R. § 3.1605(a) (2013). 

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.  Except as otherwise provided, the final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014:

§ 3.1705 Burial allowance based on nonservice-connected death. (a) General rule. VA will pay the maximum burial allowance specified in 38 U.S.C. 2302 for the burial and funeral expenses of a veteran described in paragraph (b) of this section, unless VA has evidence on the date it receives notice of the veteran's death that the
expenses incurred were less than that amount. Payment of the non-service connected burial allowance is subject to other applicable regulations in subpart B of this part. (b) Eligibility. A burial allowance is payable under this section for a veteran who, on the date of death: (1) Was receiving VA pension or disability compensation; (2) Would have been receiving disability compensation but for the receipt of military retired pay; or (3) Had pending any of the following claims: (i) An original claim for pension or disability compensation, and the evidence in the claims file on the date of death and any evidence received under paragraph (d) of this section is sufficient to grant pension or disability compensation effective before the date of death; or (ii) A claim to reopen a previously denied pension or disability compensation claim, based on new and material evidence, and the evidence in the claims file on the date of the veteran's death and any evidence received under paragraph (d) of this section is sufficient to reopen the claim and grant pension or disability compensation effective before the date of death; or (iii) A claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. 5121A, Substitution in case of death of claimant, and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death.

§ 3.1706 Burial allowance for a veteran who died while hospitalized by VA. (a) General rule. VA will pay up to the maximum burial allowance specified in 38 U.S.C. 2303(a) for the burial and funeral expenses of a veteran described in paragraph (b) of this section. (b) Eligibility. A burial allowance is payable under this section for a veteran whose death was not service-connected and who died while hospitalized by VA.  For purposes of this allowance, the term "hospitalized by VA" includes traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim of entitlement to non-service-connected burial benefits.  The record shows that the Veteran died on December [redacted], 2009.  Later that same month, the Appellant filed an application for non-service-connected burial benefits.  According to information obtained from SHARE in April 2013 and included in the Veteran's Virtual VA paperless claims file, the Veteran was not receiving VA compensation or pension benefits and did not have a claim for VA compensation or pension benefits pending with VA at the time of his death.  The record reflects that the Veteran died at a private hospital.  Pursuant to the Board's March 2013 remand, the Philadelphia Pension Center sent the Appellant a letter in April 2013 and contacted her by telephone in April 2013 requesting that she provide medical records for each of the providers who treated the Veteran prior to his death, including the private facility where he died.  There is no record of a response from the Appellant to any of these inquiries from VA.  

There is no evidence in the record that, at the time of his death, the Veteran was hospitalized through VA authority or contract or he died en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. §§ 3.1600(c), 3.1605 (2013).  The Appellant herself stated in her February 2010 notice of disagreement that the Veteran was too ill on the day that he died for him to be transported to the nearest VA medical facility because it was too far away from their home and he was transported instead to the nearest private medical facility where he later died.  A review of a VA Form 21-0820 dated in January 2011 and included in the claims file indicates that the VA medical facility nearest to the Veteran's home (the VA Medical Center in East Orange, New Jersey) confirmed that, although the Veteran was transported by VA to other facilities during his inpatient treatment, VA was not responsible for his transportation costs during his extended care.  The Veteran's available VA treatment records have been associated with his Virtual VA paperless claims file and indicate that he was being treated by a private clinician on a fee-basis schedule for the cancer which was listed as the cause of his death.

The Appellant has reported that the Veteran was buried in a national cemetery in New Jersey.  The record does not show that the Veteran was separated from service for a disability incurred or aggravated in the line of duty or, at time of discharge, had such a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  The Veteran's service personnel records show that he had active service during a wartime period.  His service treatment records show that he denied all relevant pre-service medical history at his enlistment physical examination and subsequently denied any in-service medical history at his separation physical examination.  Clinical evaluation was normal at his enlistment physical examination and showed only enucleated tonsils at his separation physical examination.  Also, the record reflects that the  Veteran's body was not being held by a state or subdivision of a state due to a lack of a next of kin.  

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss the Appellant has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  


ORDER

Entitlement to non-service-connected burial benefits is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


